
      
        DEPARTMENT OF THE TREASURY
        Office of Foreign Assets Control
        31 CFR Parts 538 and 560
        Effectiveness of Licensing Procedures for Exportation of Agricultural Commodities, Medicine, and Medical Devices to Sudan and Iran; Comment Request
        
          AGENCY:
          Office of Foreign Assets Control, Treasury.
        
        
          ACTION:
          Request for comments.
        
        
          SUMMARY:

          The Department of the Treasury's Office of Foreign Assets Control (OFAC) is soliciting comments on the effectiveness of OFAC's licensing procedures for the exportation of agricultural commodities, medicine, and medical devices to Sudan and Iran. Pursuant to section 906(c) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (Title IX of Pub. L. 106-387, 22 U.S.C. 7201 et seq.) (the “Act”), OFAC is required to submit a biennial report to the Congress on the operation of licensing procedures for such exports.
        
        
          DATES:
          Written comments should be received on or before January 6, 2016 to be assured of consideration.
        
        
          ADDRESSES:
          You may submit comments by any of the following methods:
          
            Federal eRulemaking Portal: www.regulations.gov
          
          Follow the instructions for submitting comments.
          
            Fax: Attn: Request for Comments (TSRA) (202) 622-0447
          
            Mail: Attn: Request for Comments (TSRA), Office of Foreign Assets Control, Department of the Treasury, 1500 Pennsylvania Avenue NW., Washington, DC 20220.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Requests for additional information about these licensing procedures should be directed to the Licensing Division, Office of Foreign Assets Control, Department of the Treasury, 1500 Pennsylvania Avenue NW., Washington, DC 20220, telephone: (202) 622-2480 (not a toll free number). Additional information about these licensing procedures is also available at www.treasury.gov/tsra.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The current procedures used by OFAC for authorizing the export of agricultural commodities, medicine, and medical devices to Sudan and Iran are set forth in 31 CFR 538.523-526 and 31 CFR 560.530-533. Under the provisions of section 906(c) of the Act, OFAC must submit a biennial report to the Congress on the operation, during the preceding two-year period, of the licensing procedures required by section 906 of the Act for the export of agricultural commodities, medicine, and medical devices to Sudan and Iran. This report is to include:
        (1) The number and types of licenses applied for;
        (2) The number and types of licenses approved;
        (3) The average amount of time elapsed from the date of filing of a license application until the date of its approval;
        (4) The extent to which the licensing procedures were effectively implemented; and
        (5) A description of comments received from interested parties about the extent to which the licensing procedures were effective, after holding a public 30-day comment period.
        This notice solicits comments from interested parties regarding the effectiveness of OFAC's licensing procedures for the export of agricultural commodities, medicine, and medical devices to Sudan and Iran for the time period of October 1, 2012 to September 30, 2014. Interested parties submitting comments are asked to be as specific as possible. In the interest of accuracy and completeness, OFAC requires written comments. All comments received on or before January 6, 2016 will be considered by OFAC in developing the report to the Congress. Consideration of comments received after the end of the comment period cannot be assured.
        All comments made will be a matter of public record. OFAC will not accept comments accompanied by a request that part or all of the comments be treated confidentially because of their business proprietary nature or for any other reason; OFAC will return such comments when submitted by regular mail to the person submitting the comments and will not consider them.

        Copies of past biennial reports may be obtained from OFAC's Web site (www.treasury.gov/resource-center/sanctions/Programs/Pages/lic-agmed-index.aspx). Written requests may be sent to: Office of Foreign Assets Control, U.S. Department of the Treasury, 1500 Pennsylvania Ave. NW., Washington, DC 20220, Attn: Assistant Director for Licensing.

        Note: On October 22, 2012, OFAC issued a new general license authorizing the export and reexport of medicine and basic medical supplies to Iran. On July 25, 2013, OFAC updated the list of basic medical supplies authorized by that general license to add additional items and on April 7, 2014, OFAC updated the definition of “basic medical supplies” to exclude the word “basic.” Also on April 7, 2014, OFAC expanded the general license authorizing the export or reexport of food to Iran to include the broader category of agricultural commodities and added a new general license authorizing the export and reexport to Iran of replacement parts for certain medical devices. See 31 CFR 560.530(a)(2)-(4). Accordingly, specific licenses are no longer required for these exports.
        
          Approved: December 1, 2015.
          John E. Smith,
          Acting Director, Office of Foreign Assets Control.
        
      
      [FR Doc. 2015-30787 Filed 12-4-15; 8:45 am]
      BILLING CODE 4810-25-P
    
  